                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


SHURLA LEWANDOWSKI,

       Plaintiff,
                                                             CASE NO. 8:20-cv-2722-T-35AAS

v.

TWINS INN & APARTMENTS LLC, a Florida
limited liability company, GULF WINDS DR
APARTMENTS LLC, a Florida limited liability
Company, 2ND STREET APARTMENTS LLC,
a Florida limited liability company d/b/a PALM
GROVE INN, VIVIAN PAK, LIMIN SUN, and
JIANXUN SUN a/k/a JOHN SUN,

       Defendants.
                                                     /

             PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

___ IS                 related to any pending or closed civil or criminal case filed with this
                       Court, or any other Federal or State court, or administrative agency as
                       indicated below:




 X     IS NOT          related to any pending or closed civil or criminal case filed with this

                       Court, or any other Federal or State court, or administrative agency.



      I further certify that I will serve a copy of the Notice of Pendency of Other Actions

upon each party no later than fourteen days after appearance of the party.

Dated: December 2, 2020.



                                                 1
Respectfully submitted,

s./ Peter Bober
PETER J. BOBER
Fla. Bar. No. 0122955
Peter@boberlaw.com
SAMARA ROBBINS BOBER
Fla. Bar No. 0156248
Samara@boberlaw.com
BOBER & BOBER, P.A.
2699 Stirling Road, Suite A-304
Hollywood, FL 33312
Tel: (954) 922-2298
Fax: (954) 922-5455
Counsel for Plaintiff
